DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 9, 15, 17, 23-25 & 38 are presented for examination.
Claims 1, 15, 24 & 38 are amended.
5.	Claims 3-8, 10-14, 16, 18-22, 26-37 & 39-46 are canceled.

Information Disclosure Statement’s
6.	The information disclosure statement(s) submitted on 06/17/22 & 03/28/22 have being considered by the examiner and made of record in the application file. 

Priority
7.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
8.       The drawings filed on 10/15/20 & 02/01/22 are accepted by the examiner.


Response to Arguments
9.	Applicant's amendment filed 06/17/22 regarding to claims 1-2, 9, 15, 17, 23-25 & 38 have been fully considered but they are moot with the new ground of rejection (new secondary reference, Tiwari (2012/0155257 A1)) necessitated by applicant’s filing RCE. 


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 1, 9, 15, 23-24 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (hereinafter referred as Hwang) U.S. Patent Application Publication # 2012/0082105 A1, in view of Tiwari et al. (hereinafter referred as Tiwari) US Patent Application Publication No. 2002/0091844 A1.
Regarding claims 1 & 24: Hwang discloses wireless device (See FIG. 2 & Para. 0028; a user equipment (UE) 10), WD, configured to communicate with a network node (See Figs 1-2 & Para. 0028; communication between the UE and eNB via a wireless link in a wireless network 1), the WD comprising processing circuitry (See FIG. 2. & Para. 0028; data processor 10A), the processing circuitry configured to:
 receive, from the network node, one of a release message and a suspend message (corresponds to RRC connection release message) (See FIG. 6 & Para. 0043; receiving a RRC connection release message from a network access node (i.e., eNB)); and
update a wait timer as a result of receiving the one of the release message and the suspend message (See FIGS. 1-2 & Para. 0043; setting a wait timer in accordance with a wait timer indication that comprises part of the RRC connection release message), the updating including restarting the wait timer responsive to receipt of the one of the release message and the suspend message (See FIGS. 1-2 & Para. 0043; the user equipment receives a RRC connection release message from a network access node and sets a wait timer in accordance with a wait timer indication that includes the RRC connection release message).
Hwang does not explicitly discloses update a wait timer while the wait timer is running as a result of receiving the one of the release message and the suspend message.
However, Tiwari from the same field of endeavor discloses update a wait timer while the wait timer is running as a result of receiving the one of the release message and the suspend message, the updating including restarting the wait timer responsive to receipt of the one of the release message and the suspend message (See FIG. 6, Para. 0023 & 0027-90028; start a back-off timer corresponding to the extended wait timer in response to receiving a connection release message for a PS domain with an indication of an extended waiter timer from the service network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include update a wait timer while the wait timer is running as a result of receiving the one of the release message and the suspend message as taught by Tiwari in the system of Hwang in order to control congestion for MTC devices or low priority devices (See Para. 0013; lines 2-3).
Regarding claim 9: the combination of Hwang and Tiwari disclose a wireless device.
Furthermore, Tiwari discloses a wireless device, further comprising: communicating, to the network, a resume request message, wherein the one of the release message and the suspend message is received as a results of communicating the resume request message (See FIG. 3 & Para. 0025-0028). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include communicating, to the network, a resume request message, wherein the one of the release message and the suspend message is received as a results of communicating the resume request message as taught by Tiwari in the system of Hwang in order to control congestion for MTC devices or low priority devices (See Para. 0013; lines 2-3).
Regarding claims 15 & 38: Hwang discloses a network node (See FIG. 2 & Para. 0028; eNB 12) configured to communicate with a wireless device (See Figs 1-2 & Para. 0028; communication between the UE and eNB via a wireless link in a wireless network 1), WD, the network node comprising processing circuitry (See FIG. 2 & Para. 0028; eNB 12 includes Data processor 12A), the processing circuitry configured to: 
receive, from the network node, a connection release message (See FIG. 6 & Para. 0043; receiving a RRC connection release message from a network access node (i.e., eNB));
determine one of a release message and a suspend message to be communicated to the WD (See FIG. 5, 7 & Para. 0048; sending RRC connection release message), 
the one of the release message and the suspend message configuring a wait timer of the WD (See FIGS. 1-2 & Para. 0043; setting a wait timer in accordance with a wait timer indication that comprises part of the RRC connection release message) to restart the wait timer while the wait timer is running responsive to receipt of the one of the release message and the suspend message (See FIGS. 1-2 & Para. 0043; the user equipment receives a RRC connection release message from a network access node and sets a wait timer in accordance with a wait timer indication that includes the RRC connection release message).
Hwang does not explicitly disclose a wireless device receives from the WD, a resume request message; determine one of a release message and a suspend message to be communicated to the WD as a result of receiving the resume request message and restart the wait timer while the wait timer is running.
However, Tiwari from the same of endeavor discloses a wireless device receives from the WD, a resume request message (See FIG. 3 & Para. 0025-0027; receiving RRC connection request message from the mobile communication device); 
determine one of a release message and a suspend message to be communicated to the WD as a result of receiving the resume request message (See FIG. 3 & Para. 0025-0028; the access network replies to the mobile communication device with an RRC CONNECTION REJECT message which indicates an extended wait timer) and restart the wait timer while the wait timer is running (See FIG. 6, Para. 0023 & 0027-90028; start a back-off timer corresponding to the extended wait timer in response to receiving a connection release message for a PS domain with an indication of an extended waiter timer from the service network).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a wireless device receives from the WD, a resume request message; determine one of a release message and a suspend message to be communicated to the WD as a result of receiving the resume request message and restart the wait timer while the wait timer is running as taught by Tiwari in the system of Hwang in order to control congestion for MTC devices or low priority devices (See Para. 0013; lines 2-3).
Regarding claim 23: the combination of Hwang and Tiwari disclose a network node.
Furthermore, Tiwari discloses a network node, as a result of receiving the resume request message, communicating the one of the release message and the suspend message to the WD (See FIG. 3 & Para. 0025-0028). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a network node, as a result of receiving the resume request message, communicating the one of the release message and the suspend message to the WD as taught by Tiwari in the system of Hwang in order to control congestion for MTC devices or low priority devices (See Para. 0013; lines 2-3).

12.	Claims 2, 17 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Hwang, in view of Tiwari, further in view of Fan et al. (hereinafter refereed as Fan), US Patent Application Publication No. 2012/0178436 A1.
Regarding claims 2 & 25: The combination of Hwang and Tiwari disclose all the limitation of the claimed invention with an exception of wherein the wait timer is a T302 timer.
However, Fan from the same of endeavor discloses a network device (See FIG. 6; UE ), wherein the wait timer is a T302 timer (See Para. 0011; the timer is a T302 timer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wait timer is a T302 timer as taught by Tiwari in the combined system of Hwang and Tiwari in order to control congestion for MTC devices or low priority devices (See Para. 0013; lines 2-3).
Regarding claim 17: The combination of Hwang, Tiwari and Fan disclose a method.
Furthermore, Fan discloses a network device (See FIG. 6; EUTRAN), wherein the wait timer is a T302 timer (See Para. 0011; the timer is a T302 timer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wait timer is a T302 timer as taught by Tiwari in the combined system of Hwang and Tiwari in order to control congestion for MTC devices or low priority devices (See Para. 0013; lines 2-3).

Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Sugizaki et al. 2013/0042011 A1 (Title: Communication nodes and network nodes) (See Abstract, Para. 00107-0108 & 0133-0134).
	B.	Feng et al. 2013/0279330 A1 (Title: Access control method and device) (See abstract, Para. 0006 & 0041-0044).
	C.	Lee et al. 2014/0301344 A1 (Title: Method and apparatus for controlling network access in a wireless communication system) (See FIG. 1, Para. 00104 & claim 2).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469